 

Exhibit 10.2

First Chester County Corporation

2009 EXECUTIVE INCENTIVE PLAN

EXHIBIT C - LONG TERM INCENTIVE PLAN

MAY 4, 2009

 

          Portions of this exhibit have been redacted and are the subject of a
confidential treatment request filed with the Secretary of the Securities and
Exchange Commission

          The following are the parameters for the 2009 restricted stock grants
for executives at First Chester County Corporation:

 

 

 

 

I.

Participants/Categories


 

 

Category 1

Chief Executive Officer President

   

Category 2

EVPs

   

Category 3

SVPs

   

Category 4

Managing Director of AHB Division
President of AHB Division


 

 

 

 

II.

Grant Date: TBD in accordance with action of the Personnel and Compensation
Committee

 

 

 

 

III.

Grant Size


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Threshold

 

Target

 

Optimum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 1 -
CEO/President

 

Performance
Restricted

 

1,500 shares

 

3,000 shares

 

4,500 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service
Restricted

 

——

 

2,000 shares

 

——

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 2 – EVP’s

 

Performance
Restricted

 

750 shares

 

1,500 shares

 

2,250 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service
Restricted

 

——

 

1,000 shares

 

——

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 3 – SVP’s

 

Performance
Restricted

 

325 shares

 

650 shares

 

975 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service
Restricted

 

——

 

425 shares

 

——

 

 

Category 4 – AHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J. Deitch

 

Performance
Restricted

 

1250 shares

 

2500 shares

 

3750 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Smith

 

Performance Restricted

 

1000 shares

 

2000 shares

 

3000 shares

 

Numbers of shares will not be interpolated between points for performance
between points.

--------------------------------------------------------------------------------




 

Exhibit 10.2

First Chester County Corporation

2009 EXECUTIVE INCENTIVE PLAN

EXHIBIT C - LONG TERM INCENTIVE PLAN

MAY 4, 2009

 


 

 

IV.

Restrictions

 

 

A.

Performance restrictions:

               To be measured in 2012 based upon performance for the year ending
12/31/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Threshold

 

Target

 

Optimum

 

 

 

 

 

 

 

 

 

 

EPS (weight - 50%)

 

 

$

**

 

 

 

$

**

 

 

 

$

**

 

 

 

ROAA – 3 year average (weight – 50%)

 

 

 

**

%

 

 

 

**

%

 

 

 

**

%

 

Vesting to occur on February 28, 2012 subject to continued employment as
provided in Plan (assuming threshold performance is met)

 

 

B.

Service Restrictions:

Vesting to occur on February 28, 2012 subject to continued employment as
provided in Plan (assuming threshold performance is met)

 

 

V.

Expense/Taxation

A. Fair market value will be expensed on pro rata basis over remainder of
vesting period, when deemed that an award will be paid, according to accounting
practices

B. Participant – ordinary income at fair market value as restrictions are
met/vested; participant responsible for payment of tax withholding due upon
vesting

 

 

VI.

Dividends

Paid immediately from date of grant on all shares awarded, including shares
granted but not vested; taxable as ordinary income

 

 

VII.

Change of Control, Retirement, Death, Disability

A. Accelerate vesting of shares at change of control

B. Acceleration of vesting at Retirement, Death, & Disability on pro rata basis
as per the 2008 Plan

** This portion has been redacted pursuant to a confidential treatment request.

--------------------------------------------------------------------------------